Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 4, 9-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters et al (US20130087945A1 published 04/11/2013; hereinafter Kusters) in view of Torre-Bueno (US20040009098A1 published 01/15/2004).
Regarding claim 1, Kusters teaches an apparatus for processing a tissue sample, comprising: 
a container into which a tissue sample is placed (a mould 1 with a receiving space 3 for the tissue material – Fig. 2 and paragraph 52); and 
a dispensing apparatus (“dispensing apparatus” is interpreted as a combination of parts for filling the container) (the pump and rack 20 work in conjunction to fill the moulds 1 – Fig. 5a-d and paragraph 58) for dispensing chemical substances into the container (a pump for pumping liquid into the liquid container to raise the liquid level – paragraph 17) (moulds 1 on rack 20 is moved into the liquid container – Fig. 5a-d), wherein 
the container is designed to receive a single tissue sample (a mould 1 with a receiving space 3 for the tissue material – Fig. 2 and paragraph 52)
the apparatus comprises an emptying device (“emptying device” is interpreted as a combination of parts for emptying the container) for emptying the container (the pump and rack 20 work in conjunction to empty the moulds 1 – Fig. 5a-d) (rack 20 rotates about a shaft 21 and flips the moulds upside down – Fig. 5a-d) (a pump for pumping liquid out of the liquid container to lower the liquid level – paragraph 17); and 

However, Kusters does not teach a cassette holding a sample, or that the container having a holding means for holding the cassette on or in the container.
Torre-Bueno teaches a sample held in a cassette (a cassette capable of holding a plurality of slides and a biological sample is held on a slide – paragraphs 67 and 69), and that the container having a holding means for holding the cassette on or in the container (the stage supports a cassette – paragraph 67 and Fig. 2). It would be advantageous to use a stage and a cassette in order to gain the function of processing samples mounted on slides. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the moulds, as taught by Kusters, with a stage and cassette, taught by Torre-Bueno to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Torre-Bueno both teach tissues sample processing devices.
Regarding claim 2, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1, wherein the emptying device is implemented as a tilting device (rack 20 – Figs. 5a-d) for automatically tilting the container (during lowering and raising of the level of the pretreatment liquid in the container 
Regarding claim 4, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1, wherein the emptying device is implemented as an aspiration device for automatic aspiration (pretreatment liquid is hereby guided through the tissue material, wherein air that is possibly present can escape easily from the mould – paragraph 19) of the substance contained in the container (the pump and rack used are capable of aspirating the sample).
Regarding claim 10, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1, wherein the holding means comprise a latching device (two protrusions 7 couple to the enclosing element 6 – paragraph 52 and Figs. 2-4b).
Regarding claim 11, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels that each contain a specific substance (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3).
Regarding claim 12, Kusters, modified by Torre-Bueno, the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3), of which at least one dispensing vessel is filled with a substance for dehydrating the tissue sample (through a hydrophilic liquid such as an alcohol solution … water is extracted from the tissue material – paragraph 12) and at least one other dispensing vessel is filled with wax (paraffin – paragraph 3).
Regarding claim 15, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1.

Torre-Bueno teaches an apparatus comprises a camera that can read codes present on the cassettes (a camera can be used to read a bar code, or other identifier, on a slide or slide rack – paragraph 43); and the control unit (system processor 23 – paragraph 88) is configured so that the control unit executes an individual dehydration protocol as a function of information contained in the codes (bar code could either be a code or text string identifying what stain should be used on the slide – paragraph 43). It would be advantageous to use a camera and processor to read and execute a code to facilitate sample processing and reduce processing errors.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught be Kusters, with a camera and processor, taught by Torre-Bueno, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Torre-Bueno both teach tissues sample processing devices.
Regarding claim 16, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1, wherein the apparatus comprises several containers (a rack 20 holds multiple moulds 1 – Figs. 5a-5d) into each of which a single tissue sample is placed (moulds 1 holds tissue material – paragraph 52).
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Torre-Bueno, in view of Ng et al (US20150253225A1 published 09/10/2015; hereinafter Ng).
Regarding claim 3, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1 with an emptying device (rack 20).

Ng teaches a closure (opening in a closure body – paragraph 26) device for automatically opening or closing the container (the closure body is spring loaded – paragraph 62). It would be advantageous to use a spring to automatically close the enclosing element to facilitate loading the rack 20 and reducing operator handing of the mounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rack 20, as taught by Kusters as modified by Torre-Bueno, with the spring, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of parts.
Regarding claim 5, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1. 
However, Kusters does not teach wherein a waste container, which receives the substances flowing out of the container, is provided. 
Ng teaches a waste container (waste reservoir 4300 – paragraph 54 and Fig. 11), which receives the substances flowing out of the container, is provided. It would be advantageous to use a waste reservoir in the device to facilitate setup and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tissue processor, as taught by Kusters modified by Torre-Bueno, by incorporating a waste container, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Torre-Bueno, and Ng all teach sample processing devices.
Regarding claim 8, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1.
However, Kusters does not teach a heating apparatus, with which the substances present in the container can be evaporated, is provided.
Ng teaches a heating apparatus (thermo module, for heating – paragraph 100), with which the substances present in the container can be evaporated, is provided. It would be advantageous to use a thermos module to heat the container to increase drying speed and throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving space, as taught by Kusters modified by Torre-Bueno, by incorporating a thermo module, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Torre-Bueno, and Ng both teach sample processing devices.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, as modified by Torre-Bueno modified by Ng, in view of Kertz (US Patent No. 4,978,505 A published 12/18/1990).
Regarding claim 6, Kusters, as modified by Torre-Bueno modified by Ng, teaches the apparatus according to claim 5, with a waste container.
However, Kusters, modified by Ng, does not teach that the waste container comprises a closable cover. 
Kertz teaches a container with a closable cover (autoclave 186 with a closure 194 mounted on four pneumatic cylinders 196 – Fig. 12). It would be advantageous to use a cover on the waste reservoir to facilitate waste disposal and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste reservoir, as taught by Kusters as modified by Ng, by incorporating a cover on the waste container, taught by Kertz, to gain the above advantage. One of ordinary skill would have 
Regarding claim 7, Kusters, as modified by Torre-Bueno as modified by Ng modified by Kertz, teaches the apparatus according to claim 6, wherein a closing apparatus for automatically opening and closing the cover is provided (four pneumatic cylinders 196 used to open and close the closure 194 – column 13 line 64-65).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Torre-Bueno, in view of Kertz.
Regarding claim 13, Kusters, as modified by Torre-Bueno, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels. 
However, Kusters does not teach the dispensing vessels being integrated into one common cartridge.
Kertz teaches the dispensing vessels (stock solution containers 136 – Fig. 8) being integrated into one common cartridge (“one common cartridge” is interpreted as a structure holding multiple vessels) (the stock solution containers 136 are held together by stock solution refrigeration unit 134 – Fig. 8). It would advantageous to use a stock solution refrigeration unit to maintain uniform temperatures for all the solutions and organize the containers in a central location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the containers, as taught by Kusters, into a stock solution refrigeration unit, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Kertz all teach sample processing devices.
Regarding claim 17, Kusters, as modified by Torre-Bueno, teaches the apparatus according to claim 16. 

Kertz teaches that the dispensing apparatus is arranged movably (pneumatic cylinders 172 to lower nozzle transport rack 158 and injection nozzles 156 – column 11 lines 33-35), so that the dispensing apparatus can be moved successively from one container to another container (capable of moving and filling containers in the vertical direction – column 11 lines 33-45). It would be advantageous to use a moving nozzle transport rack to in order to use a continuous filling processing and increase throughput. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the containers, as taught by Kusters, with the moving nozzle transport rack, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Kertz all teach sample processing devices.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Torre-Bueno, in view of Arnold (US Patent No. 5,576,197 A published 11/19/1996).
Regarding claim 14, Kusters, modified by Torre-Bueno, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids).
However, Kusters does not teach a heating apparatus for heating at least one of the dispensing vessels is provided.
Arnold teaches a heating apparatus for heating at least one of the dispensing vessels is provided (wax is heated by a wax heating device and then dispensed through a hot nozzle – column 1 lines 63-68 and Fig. 3A-C). It would be advantageous to heat the wax before dispensing to ensure the wax is a liquid and lower the viscosity of the liquid wax with a heated nozzle for better flow.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Berberich (US20150160104A1 published 06/11/2015).
Regarding claim 18, Kusters teaches a method for processing a tissue sample, comprising the following steps: 
placing several tissue samples into several containers (multiple moulds for holding samples – Figs. 5A-5B), each one of the tissue samples being respectively placed into one of the several containers (placing a quantity of tissue material in the receiving space of the mould – paragraph 10) (multiple moulds – Figs. 5a-b); 
after which, in several successive cycles, the following steps are respectively performed: Page 4 of 12App. No. 16/619,686 Amendment and Response to Office Action 
dispensing at least one chemical substance into each of the several containers (tissue material can be guided through different pretreatment liquids such as a hydrophilic liquid, xylene, paraffin – paragraph 19) (multiple moulds – Figs. 5a-b); and 
emptying the several containers (repeatedly lowering and raising the level of the pretreatment liquid – paragraph 19) (multiple moulds – Figs. 5a-b).
Although Kusters teaches that each of the moulds is a separate container, Kusters does not teach wherein the chemical substance in each container of the several containers is isolated from flow communication with the chemical substance in each other container of the several containers.
Berberich teaches a sample processing method wherein chemical substance (liquid embedding medium 9 is delivered, under automatic control, through a dispenser nozzle 11 into a mold 7 – 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filling step of the method, as taught by Kusters, with the automatic control dispenser nozzle, taught by Berberich, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Kusters and Berberich teach sample processing methods.
Response to Arguments
	 Point 1: Applicant’s argument regarding claim 15 “there is no suggestion to configure a control unit of Kusters to execute an individual dehydration protocol as a function of information contained in a code because several moulds 1 are introduced into the same liquid container containing hydrophilic liquid, preventing use of an individual dehydration protocol for different types of tissue samples among the several moulds 1” is found unpersuasive. 
The examiner points out that Kusters, modified by Torre-Bueno, teaches an individual dehydration procedure (“an individual dehydration procedure” is interpreted as a step or process) in which tissue, placed in moulds 1 and held on rack 20, has water extracted from the tissue material using a hydrophilic liquid (Kusters paragraph 3). The procedure is facilitated by a camera and processor (Torre-Bueno paragraph 43 and 88), which makes the device capable of changing the hydrophilic liquid based on a barcode on the cassette (Kusters paragraph 17 and Torre-Bueno paragraph 43 and 88). 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “because In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Point 2: Applicant’s addition arguments with respect to the 102/103 rejections of the claims 1-8, 10-14, and 16-18 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.C.S./Examiner, Art Unit 1796      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797